IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00045-CR

WILLIAM RAY PHILLIPS II,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2012-1204-C2


                          MEMORANDUM OPINION


      In this case, appellant, William Ray Phillips II, was charged with failing to

register as a sex offender. See TEX. CODE CRIM. PROC. ANN. art. § 62.102 (West 2006).

Prior to trial, appellant was determined to be indigent and attorney Seth Sutton was

appointed to represent appellant. However, a few days later, appellant signed a waiver

of his right to counsel in the case pending against him.       The trial court allowed

appellant to represent himself; however, Sutton remained assigned to assist appellant as

stand-by counsel.
        At the conclusion of the trial, the jury convicted appellant of the charged offense,

and the trial court assessed punishment at ten years’ incarceration in the Institutional

Division of the Texas Department of Criminal Justice. This sentence was ordered to run

consecutively with another conviction in the United State District Court for the Western

District of Texas—Cause #W-02-CR-117(01). After the trial court certified his right of

appeal, appellant filed a pro se notice of appeal.

        Upon receiving the Clerk’s Record, this Court noticed that it was unclear as to

whether appellant was appointed appellate counsel or if he waived his right to counsel

on appeal. Consequently, we abated and remanded this case to the trial court to

conduct any necessary hearings for a determination of indigence and the appointment

of counsel on appeal.

        Thereafter, the trial court conducted a hearing to determine whether appellant

wished to have counsel appointed for this appeal. Appellant insisted on representing

himself. After admonishing appellant, the trial court allowed appellant to represent

himself.1

        On July 2, 2013, we reinstated this appeal and informed appellant that his

docketing statement was due within fourteen days of July 2, 2013. We also notified

appellant that his brief in this matter was due within thirty days of July 2, 2013. We

have yet to receive appellant’s docketing statement or his brief in this matter.




        Appellant informed the trial court that he had hired an attorney to represent him—a lawyer
        1

named Robert Sirianni Jr. from Winter Park, Florida. No attorney has filed an appearance or any other
document for that matter on appellant’s behalf in this appeal.

Phillips v. State                                                                             Page 2
        Subsequently, on August 2, 2013, we once again notified appellant that his

docketing statement was past due. On August 16, 2013, we sent appellant a letter

informing him that his appellate brief was late and requesting a response within

fourteen days. Since the filing of his pro se notice of appeal, appellant has had no

contact with this Court.

        Our review of the limited record reveals that appellant has completely failed in

his duty to prosecute this appeal, to contact this Court, and to take any further action

toward prosecuting this appeal. Accordingly, we conclude that appellant does not

desire to prosecute this appeal. As such, we dismiss this appeal, under our inherent

authority, for want of prosecution. See TEX. R. APP. P. 44.3; Ealy v. State, 222 S.W.3d 744,

745 (Tex. App.—Waco 2007, no pet.) (citing Peralta v. State, 82 S.W.3d 724, 725-26 (Tex.

App.—Waco 2002, no pet.)); see also Evans v. State, No. 10-09-00251-CR, 2010 Tex. App.

LEXIS 546, at *3 (Tex. App.—Waco Jan. 27, 2010, no pet.) (mem. op., not designated for

publication).




                                                 AL SCOGGINS
                                                 Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed September 19, 2013
Do not publish
[CR25]


Phillips v. State                                                                     Page 3